Title: The American Commissioners to the Committee of Secret Correspondence, 8 February 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas


Gentlemen
Paris Feby. 8th: 1777
Since Our last We have received the inclosed Intelligence from London, which we take the earliest Opportunity of forwarding, in hopes it may be received with Our other Letters by Nantes. A Vessel from So: Carolina, loaded by that state, which sailed the 20th December, is arrived at L’Orient with Rice and Indigo. As We were particular in Our last which was sent but yesterday, we have nothing material to add by this but are Gentlemen Your most Obedient and Very Humble Servants
B FranklinSilas Deane
The hon. Messr: Morriss, Jay, &c, &c, Comr: Philadelphia
 
Addressed: To / the hon: / Messrs Morriss, Jay, Lee &c / Secret Com: of Congress / Philadelphia
Notation: Franklin & Deane to the Comtee Feb. 8. 1777
